Citation Nr: 0732602	
Decision Date: 10/17/07    Archive Date: 10/26/07

DOCKET NO.  05-41 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran had active military service in the Army from May 
1953 to May 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2004 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which denied entitlement to service connection for 
bilateral hearing loss.  The veteran was scheduled for a 
January 2007 Board hearing, but withdrew his request in 
December 2006 and did not indicate a desire to reschedule.


FINDING OF FACT

Bilaterial hearing loss was not diagnosed in-service or for 
many years thereafter; and the preponderance of the evidence 
is against a finding of a relationship between the current 
bilaterial hearing loss and service.


CONCLUSION OF LAW

Bilaterial hearing loss was not incurred in, or aggravated by 
active service, directly or presumptively.  38 U.S.C.A §§ 
1110, 5103, 5103A (West 2002 and Supp. 2007); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in April 2004.   The RO provided notice pursuant 
to Dingess v. Nicholson, 19 Vet. App. 473, in February 2007, 
subsequent to the initial adjudication.  While the February 
2007 notice was not provided prior to the initial 
adjudication, the claimant has had the opportunity to submit 
additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The veteran has not 
alleged any prejudice as a result of the untimely 
notification, nor has any been shown.   

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473, 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112, requesting the 
claimant to provide evidence in his possession that pertains 
to the claim.  

VA has attempted to obtain service medical and personnel 
records.  The RO contacted the National Personnel Records 
Center (NPRC) in March 2004, which responded in April 2004 
that the records were fire-related.  The veteran was given an 
opportunity to have his service medical records reconstructed 
by the National Archives and Records Administration by 
completing a NA Form 13055, however it appears that he made 
the error of reporting a knee injury in completing the said 
form.  The RO informed the veteran's representative from the 
Oregon Department of Veterans' Affairs of the mistake during 
an October 2005 conference, however the veteran never 
submitted a corrected copy of the NA Form 13055.   
VA has a heightened obligation to assist the appellant in the 
development of his case, and to explain findings and 
conclusions, as well as carefully consider the benefit of the 
doubt rule when records in the possession of the government 
are presumed to have been destroyed.   See O'Hare v. 
Derwinski, 1 Vet.App. 365, 367 (1991).  Based on the RO's 
efforts and the responses from the service department, it is 
reasonably certain that the veteran's service medical records 
are no longer available and that further efforts to obtain 
those records would be futile.  38 U.S.C.A. § 5103A(b)(3)); 
see also Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). All other 
known and available records relevant to the issue on appeal 
have been obtained and associated with the veteran's claims 
file; and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.
                                                                       
Analysis

The veteran seeks service connection for bilaterial hearing 
loss.  

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record shows a present bilateral hearing loss disability.  
Current private audiological examination reports dated from 
April 1993 to July 2002 indicate that the veteran is 
suffering hearing loss in both ears.  The medical evidence of 
record, however, shows no relationship between the current 
hearing loss and service.    

The record does not show any evidence of in-service 
incurrence of hearing loss.  Personnel records show that the 
veteran served as a water supply specialist during his 
service in the Army from May 1953 to May 1955.  The veteran 
has not alleged that he was exposed to excessive noise or 
suffered any hearing loss while he was in service or shortly 
thereafter.  

Post-service records show that the first finding related to 
hearing loss was in 1993, which is 38 years after service.  
Therefore, service connection is not warranted on a 
presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.  There 
also is no medical evidence of a direct relationship between 
any alleged in-service experience or exposure and the 
veteran's present hearing loss disability.  Additionally, 
there is no medical evidence of any continued symptomology or 
hearing loss during the 38 years before this disability was 
shown.   See Savage v. Gober, 10 Vet. App. 488 (1997); 38 CFR 
§ 3.303 (b).  

The unfavorable evidence in this case outweighs the favorable 
evidence.  The veteran's claim that his current hearing loss 
is related to in-service noise exposure, or some other type 
of exposure or experience, carries very little evidentiary 
weight because this is not a matter for an individual without 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  While the veteran's lay assertions have been 
considered, the do not outweigh the medical evidence of 
record, which does not show any relationship between his 
current hearing loss and his active service.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection for 
hearing loss is not warranted.  Gilbert v. Derwinski, 1 Vet. 
App. at 57-58.


ORDER

Entitlement to service connection for bilaterial hearing loss 
is denied. 







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


